 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 1 of 7 Page ID #:654



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: (661) 294-0116
     Facsimile: (661) 294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining and Marketing Company LLC
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
     JAMES RUTHERFORD, an individual, )         Case # 2:19-CV-01448-JAK-FFMx
                                            )
11                                          )   DECLARATION OF NEAL
                  Plaintiff,
                                            )   CASPER IN SUPPORT OF
12                                          )   DEFENDANTS’ MOTION FOR
           vs.
                                            )   PARTIAL SUMMARY JUDGMENT
13
     USA GAS, a business of unknown         )
14   form; THRIFTY OIL CO., a California ))     Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )   Action Filed: 12/20/18
15                                          )   Trial Date: Not Set Yet
                                            )
16                Defendants.               )   Hearing Date: April 20, 2020
                                            )   Hearing Time: 8:30 a.m.
17                                          )   Hearing Courtroom: 10B
18

19
                  1.    I am providing this Declaration in support of the Motion for

20
     Partial Summary Judgment (“Motion”) filed by Thrifty Oil Co. and Tesoro

21
     Refining & Marketing Company LLC (collectively, “Defendants”) in this case.

22
                  2.    I have personal knowledge of the following facts, and if called

23
     as a witness, I could and would testify competently thereto.

24
                  3.    Among the many professional licenses and certifications I hold,

25
     I am a licensed California General Contractor (#B782059) and I am a Certified

26
     Access Specialist (“CASp”) in California (#020). My CASp number (#020) means

27
     I was the twentieth person in California to be certified as a CASp.

28
                  4.    I am President of Casper Development Resources, Inc., which
     focuses on disability accessibility consulting and construction management, and
                                              1
                                 Declaration of Neal Casper
                                (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 2 of 7 Page ID #:655



 1
     since 2004 in such role, I have inspected well over 1,000 properties to assess
 2
     disability accessibility compliance. I am also certified by the International Code
 3
     Council as an Accessibility Inspector & Plans Examiner.
 4
                  5.     I have been to the real property commonly known as 401 East
 5
     6th Street, Beaumont, California (“Property”). More specifically, on November 21,
 6
     2019 I personally visited the Property and inspected, measured and photographed
 7
     various alleged disability accessibility barriers thereat. The Property is improved
 8
     with a USA-branded service station. There is one disabled parking stall (with an
 9
     access aisle) at the Property, which parking stall and access aisle are located to the
10
     west of the convenience store at the Property and are hereafter referred to as the
11
     “Disabled Parking Stall” and “Access Aisle”. There is also one convenience store
12
     at the Property, and within that store, a sales counter where customers purchase
13
     and pay for products, including fuel.
14
                  6.     The following are some of my opinions concerning some of the
15
     alleged disability barriers at the Property based upon my experience, knowledge
16
     and inspection of the Property. As used below, “ADA” means Americans With
17
     Disabilities Act, “ADA Standards” means the most recently-promulgated ADA
18
     Standards (the 2010 ADA Standards), and “CBC” means the California Building
19
     Code.
20
                               Section 302 of ADA Standards
21
                  7.     The Disabled Parking Stall and Access Aisle do not violate
22
     Section 302 of the ADA Standards. Section 302 of the ADA Standards requires
23
     that surfaces be “stable, firm, and slip resistant”, that “openings” (such as drainage
24
     grates) not be greater than ½ inch, and that “elongated openings” be oriented
25
     perpendicular to the dominant direction of travel. Here, the Disabled Parking Stall
26
     and Access Aisle are constructed of asphalt, which is considered to be a stable,
27
     firm, and slip resistant surface. Also, the Disabled Parking Stall and Access Aisle
28



                                               2
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 3 of 7 Page ID #:656



 1
     do not contain any drainage grates or other constructed elements that have
 2
     openings.
 3
                 Disabled Parking Stall and Access Aisle Are At Same Level
 4
                   8.    The Disabled Parking Stall and Access Aisle (which are
 5
     adjacent to each other) are at the same level. That is, both are on the same asphalt
 6
     surface at the Property, adjacent and flush against each other, and there is no step,
 7
     ledge or curb between the two elements. Attached hereto as Exhibit G is a
 8
     photograph I took of the Disabled Parking Stall (with the sign at the “head” of the
 9
     stall) and the access aisle (with the blue painted cross-hatching) on November 21,
10
     2019, which photograph accurately depicts what is shown in the photograph and
11
     which shows the surface of the Disabled Parking Stall and Access Aisle are flush
12
     with each other and at the same level.
13
           Accessible Route from Disabled Parking Stall to Convenience Store
14
                   9.    There is an accessible route from the Disabled Parking Stall to
15
     the convenience store at the Property. Under the ADA and CBC, an “accessible
16
     route” is defined as a “continuous, unobstructed path”. Here, there is a continuous,
17
     unobstructed asphalt pathway at least 36 inches wide from the Disabled Parking
18
     Stall to the convenience store at the Property. The “running slopes” of that asphalt
19
     pathway do not exceed 5% (the maximum allowed under the ADA and CBC).
20
     Except for one small area, the “cross slopes” of that asphalt pathway do not exceed
21
     2.08% (the maximum allowed under the ADA or CBC). It is true that in one
22
     relatively small area, the cross-slope ranges from 2.2% to 3%. However, if one
23
     measures the asphalt surface of the 4 feet immediately adjacent to and north of this
24
     small area, the cross-slopes there are under 2.08%. Hence, a disabled patron can
25
     travel from the Disabled Parking Stall to the convenience store at the Property
26
     using the asphalt surface at the Property without needing to travel over any cross-
27
     slopes that exceed 2.08%.
28



                                               3
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 4 of 7 Page ID #:657



 1
                        Clear Floor Space in Front of Sales Counter
 2
                  10.    A “parallel approach” is when a patron is seated in their
 3
     wheelchair “parallel” to a counter, as opposed to facing a counter perpendicular to
 4
     a counter (which is known as a “forward approach”).
 5
                  11.    Attached as Exhibit H are four photographs I took of the sales
 6
     counter on November 21, 2019, which photographs accurately depict the sales
 7
     counter and the clear floor space in front of it.
 8
                  12.    There is sufficient floor space in front of the sales counter in the
 9
     convenience store at the Property to allow for a parallel approach by a disabled
10
     patron in a wheelchair as required by Section 904.4.1 of the ADA Standards. First,
11
     the ADA (including Section 904.4.1 of the ADA Standards) does not require that
12
     both a parallel and forward approach be possible to this sales counter; rather, one
13
     just must be able to make either a forward or parallel approach. Second, under the
14
     ADA, in order to ensure there is clear floor space for a parallel approach, there
15
     needs to be clear floor space that is greater than 30 inches by 48 inches in front of
16
     the sales counter. Here, there is a clear floor space that is greater than 30 inches by
17
     48 inches in front of the sales counter. Hence, the sales counter provides for a
18
     parallel approach in satisfaction of Section 904.4.1 of the ADA Standards.
19
                                  “Depth” of Sales Counter
20
                  13.    Attached as Exhibit I is a page with six photographs I took of
21
     the sales counter (with the lower portion of the counter on the front of it) on
22
     November 21, 2019, which photographs accurately depict what is shown in the
23
     photographs.
24
                  14.    According to measurements I took on November 21, 2019, the
25
     lower portion of the counter is not more than 34 inches above the finished floor,
26
     and it is more than 36 inches long. Hence, it satisfies the height and length
27
     requirements of the ADA and CBC.
28



                                                4
                                   Declaration of Neal Casper
                                  (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 5 of 7 Page ID #:658



 1
                  15.    The lower portion of the sales counter does not violate Section
 2
     904.4 of the ADA Standards (which requires that the “depth” of the accessible
 3
     portion of the counter [i.e., the lower portion of the counter] be the same “depth”
 4
     as the other portion of the counter [i.e., the higher portion of the counter]). I reach
 5
     this opinion as follows. First, it is my understanding the sales counter (with the
 6
     lower portion of the counter on the front of it) has been there (and not modified)
 7
     since March 15, 2012 (I state this not as admissible evidence but simply to state
 8
     one of my assumptions). Second, I do not dispute the “depth” of the lower portion
 9
     of the counter is less than the “depth” of the other portion of the sales counter.
10
     However, under the ADA Standards, elements of a facility (e.g., counters) that
11
     were installed or built before March 15, 2012 and that complied with the 1991
12
     ADA Standards at such time, and which were not altered thereafter, are not
13
     required to be modified to meet any new requirements in the ADA Standards. This
14
     is commonly known as the “safe harbor provision” of the ADA Standards. Here,
15
     the “depth” requirement in Section 904.4 of the ADA Standards first appeared
16
     when the ADA Standards were promulgated in 2010. There was no “depth”
17
     requirement in the 1991 ADA Accessibility Guidelines, which were the
18
     predecessor to the ADA Standards. Hence, presuming this sales counter (including
19
     the lowered portion of it) existed as of March 15, 2012 in its present configuration
20
     and has not been modified since then, the new “depth” requirement of Section
21
     904.4 of the ADA Standards does not apply to this sales counter.
22
                              Length of Disabled Parking Stall
23
                  16.    The length of the Disabled Parking Stall does not violate
24
     Section 502 of the ADA Standards. While the ADA Standards have requirements
25
     for the width of a disabled parking stall, they do not have requirements for the
26
     length of a disabled parking stall.
27

28



                                               5
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 6 of 7 Page ID #:659



 1
                   “Van Accessible Space at the East Side of the Store”
 2
                  17.    The alleged “van accessible space at the east side of the store”
 3
     does not violate any ADA or CBC requirements, including any signage, fading or
 4
     length requirements. This alleged “van accessible space at the east side of the
 5
     store” is not a disabled parking stall; hence it is not subject to the requirements of
 6
     the ADA or CBC for disabled parking spaces. While this space was formerly a
 7
     disabled parking space, any signs identifying it as such have been removed. The
 8
     former blue paint striping on the surface of this space has been blacked out. While
 9
     some of the black paint has worn off, thus allowing some of the former blue paint
10
     to be visible on the surface, this is not a violation of the ADA or CBC, nor does
11
     this make it a disabled parking stall.
12
                Accessible Route from City Sidewalk to Convenience Store
13
                  18.    There is an accessible route from the city sidewalk to the
14
     convenience store at the Property. More specifically, one may enter upon the
15
     northeast portion of the Property directly from the city sidewalk and from there
16
     traverse south to the convenience store without encountering an obstruction, a
17
     running slope greater than 5% or a cross-slope greater than 2.08%. Attached
18
     hereto as Exhibit J are eight (8) photographs I took that depict this accessible route
19
     and the slopes I measured on that route. There is no requirement that this route be
20
     marked on the pavement, identified with signs or separated from vehicular traffic.
21

22

23

24

25

26

27

28



                                               6
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 41-9 Filed 01/13/20 Page 7 of 7 Page ID #:660



 1
                  I declare under penalty of perjury under the laws of both the United
 2
     States of America and the State of California that the foregoing is true and correct
 3
     and that this Declaration was executed on January 10, 2020 in La Mesa, California.
 4

 5

 6
                                            By: _____________________
 7
                                                  Neal Casper
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               7
                                  Declaration of Neal Casper
                                 (2:19-cv-01448-JAK-FFMx)
